Citation Nr: 0212464	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  01-02 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
following the grant of service connection for bunionectomies, 
left foot.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel

INTRODUCTION

The veteran served on active duty from July 1991 to July 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating action of the RO that, 
inter alia, granted service connection and assigned a 10 
percent disability evaluation for bunionectomies of the left 
foot, effective July 16, 2000.  The veteran submitted a 
notice of disagreement in November 2000, specifically 
limiting his disagreement to the left foot bunionectomy 
claim.  The RO issued a statement of the case in January 
2001.  A substantive appeal was received from the veteran in 
February 2001.

As the appeal regarding the evaluation of the service-
connected left foot disability involves an original claim, 
the Board has framed the issue as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In a September 2000 rating decision, the RO awarded 
service connection and assigned a 10 percent rating for 
bunionectomies, left foot, effective July 16, 2000.  

3.  Since July 16, 2000, the veteran's bunionectomies, left 
foot have resulted in impairment equivalent to severe hallux 
valgus, unilateral.  Disability analogous to acquired 
flatfoot or more than moderate foot disability has not been 
shown.  


CONCLUSION OF LAW

As the initial 10 percent rating assigned following a grant 
of service connection for bunionectomies, left foot, was 
proper, the criteria for a higher evaluation are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.71a, Diagnostic Codes 
5280, 5281 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the September 2000 rating decision, January 2001 
statement of the case, February 2002 supplemental statement 
of the case, and various correspondence from the RO, the 
veteran and his representative have been notified of the law 
and regulations governing entitlement to the benefit he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  Specific notice of the VCAA, and of the obligations 
of VA and claimants pursuant thereto has been provided.  See 
April 4, 2001 letter from the RO to the veteran.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and provided ample opportunity to submit information and 
evidence.  Moreover, because, as explained below, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  The duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran requested a 
hearing before a Hearing Officer at the RO and that hearing 
was held in November 2001.  Furthermore, the RO has arranged 
for the veteran to undergo a VA examination in connection 
with the claim and has obtained VA outpatient treatment 
records from the VA medical facility identified by the 
veteran.  The Board notes that neither the veteran nor his 
representative has identified any existing pertinent evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for any additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

I.  Background

Service medical records include an October 1999 treatment 
report noting that the veteran had undergone "what sounds 
like a chevron osteotomy" on the left foot in 1998.  The 
veteran reported a refracture during manipulation 
approximately five weeks after surgery that was surgically 
repaired with re-pinning.  The veteran's current complaints 
included stiffness in the toe with occasional pain and 
difficulty when in forced dorsiflexion.  Following physical 
examination, the disease was that of hallux rigidus status-
post bunion procedure, cannot entirely rule out mild 
avascularity. The veteran was treated with shoe 
modifications.  The report of a January 2000 separation 
examination included a finding of limited dorsal range of 
motion of the 1st toe.  

The veteran submitted a claim for service connection in July 
2000.  He was afforded a VA examination in August 2000 at 
which time he related the history of left great toe 
surgeries.  The veteran complained of decreased range of 
motion and pain in the great toe since surgery.  He stated 
that his toe hurts when he arises in the morning or has to 
walk long distances.  He reported that he had been given 
exercises to do and a hard-soled shoe to wear.  The examiner 
noted that the veteran had a hard, bottom-soled shoe that 
limits flexion and extension of the great toe at the 
metatarsophalangeal joint.  

Physical examination of the left foot revealed some 
shortening of the great toe, as compared to the right toe.  
The veteran had limited range of motion of the left great 
toe; he had no extension past neutral and 5 degrees of 
flexion at the metatarsophalangeal joint.  The examiner noted 
that the caused the veteran pain, especially with flexion at 
5 degrees.  The veteran had 20 degrees of valgus angulation 
at the metatarsophalangeal joint.  The examiner characterized 
the veteran's foot as "otherwise unremarkable."  The 
veteran had +2 dorsalis pedis and posterior tibial pulses; 
sensation was intact.  He demonstrated dorsiflexion to 20 
degrees and plantar flexion to 40 degrees.  The examiner 
noted that the veteran did not appear to have pes planus.  
The diagnoses included left bunionectomy with two surgeries 
and residual pain and loss of motion in the left great toe.  
X-ray studies revealed findings that may be compatible with 
gouty arthritis and secondary osteoarthrosis.  

VA outpatient treatment records associated with the claims 
folder include a November 2001 chart extract noting the 
veteran's initial complaint of knee pain and his request for 
assistance with pain management.  He reported that he was a 
student and had to walk long distances to classes on campus.  
On physical examination, the veteran also complained of pain 
on the sole of his left foot and at the base of his great 
toe.  The assessment was that of left knee and foot pain.  

The veteran reiterated his claims in testimony during a 
November 2001 hearing at the RO.  He testified that he had 
visited a VA medical facility, but treatment was not rendered 
for his left great toe.  

II.  Analysis

The veteran contends that his service-connected left foot 
disability is more severe than the current rating, assigned 
following the initial grant of service connection in the 
rating action on appeal, indicates.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  VA also has a duty to acknowledge 
all regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  Id.; 38 C.F.R. 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned after a grant of 
service connection, evaluation of the medical evidence since 
the effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

The veteran's left foot disability has been assigned an 
initial 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5280, which pertains to hallux valgus, unilateral.  The 
Board notes that there is no specific diagnostic code for 
bunionectomy and thus, the rating is by analogy.  38 C.F.R. 
§ 4.20.  

Under Diagnostic Code 5280, unilateral hallux valgus is rated 
10 percent disabling if operated with resection of metatarsal 
head, and also as 10 percent disabling if severe, equivalent 
to amputation of the great toe.  38 C.F.R. § 4.71a, Code 
5280.  The veteran is now in receipt of the maximum schedular 
rating for hallux valgus of the left foot.  As such, an 
increased rating is not available for his disability under 
Diagnostic Code 5280.  In evaluating the veteran's 
disability, the Board will consider not only the criteria of 
that diagnostic code, but also the criteria of other 
potentially applicable diagnostic codes.   

Other diagnostic codes that relate to impairment of the foot 
include Diagnostic Code 5281, pertaining to hallux rigidus, 
unilateral, severe, which notes the condition is to be rated 
as hallux valgus, severe.  While the service medical records 
include a diagnosis of hallux rigidus, the Board notes that 
the 10 percent rating initially assigned by the RO under 
Diagnostic Code 5280 is the maximum rating available under 
both Diagnostic Codes 5280 and 5281.  

The Board finds that the maximum schedular rating of 10 
percent under Diagnostic Code 5280 is appropriate.  Although 
the veteran has complained of pain that affects the function 
of his left foot, the Board notes that the 10 percent rating 
presently assigned is the highest disability rating available 
for hallux valgus or hallux rigidus, unilateral.  In such an 
instance, where "the appellant is already receiving the 
maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca, 8 Vet. App. at 202 
(functional impairment due to pain must be equated to loss of 
motion) is not required.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997); see also VAOPGCPREC 36-97; 63 Fed.Reg. 31262 
(1998).  

Acquired flatfoot is rated under Diagnostic Code 5276; 
however, there is no evidence that the veteran has flat feet 
or that his symptomatology is due (or analogous to) acquired 
flatfoot.  In fact, the August 2000 VA examination included 
the examiner's observation that the veteran did not appear to 
have pes planus.  Thus, the rating criteria pertaining to 
that disability are not for application.  

Unde the provisions of Diagnostic Code 5283 malunion or 
nonunion of the tarsal or metatarsal bones is evaluated as 10 
percent for a moderate disability, 20 percent for moderately 
severe,  30 percent disabling for severe conditions, and a 40 
percent evaluation is warranted for actual loss of use of the 
foot.  However, as the medical evidence of record has not 
shown malunion or nonunion of the tarsal or metatarsal bones, 
this code is inapplicable.

Under Diagnostic Code 5171, amputation of the great toe 
without metatarsal involvement warrants a 10 percent rating; 
removal of metatarsal head warrants a 30 percent rating.  In 
this case, the veteran's left great toe has not been 
amputated.  Thus, Code 5171 is not for application in this 
case. The Board points out that under Diagnostic Code 5280, 
unilateral hallux valgus is be rated as severe (thus 
warranting assignment of a 10 percent rating) if equivalent 
to amputation of the great toe.  

The Board has considered the representative's arguments that 
the veteran's left foot disability should be rated under 
Diagnostic Code 5284, pertaining to other injuries of the 
foot; however, the Board finds that, even assuming that the 
veteran's left foot symptomatology is the residual of an 
injury, an increased rating is not warranted under that code.  

Under Diagnostic Code 5284, a 10 percent evaluation is 
warranted for moderate foot injuries, a 20 percent evaluation 
is assignable for moderately severe foot injuries, and a 30 
percent evaluation is warranted for severe foot disability.  
The term "moderate" is not defined by regulation; however, 
the overall regulatory scheme contemplates 10 percent ratings 
in cases of ankylosis in good weight bearing position, or 
problems so disabling that there is atrophy, disturbed 
circulation and weakness, or where there is inward bowing of 
the tendo achillis with pain on manipulation and use, or 
definite tenderness with dorsiflexion of the great toe and 
limitation of dorsiflexion of the ankle.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276, 5277, 5278.  The record does 
not indicate that the veteran's disability approximate the 
extent of severity warranted for assigned of the rate for 
moderate, much less the moderately severe disability.  Hence, 
as more than moderate overall foot disability is not shown, a 
higher initial evaluation under Diagnostic Code 5284 is not 
warranted.  

The Board also notes that x-ray studies conducted as part of 
the August 2000 VA examination revealed findings which "may 
be compatible" with gouty arthritis and secondary 
osteoarthrosis.  Under the provisions of Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, there are no such codes for the feet or 
toes.  Even assuming arguendo, that the note to Diagnostic 
Code 5003 (authorizing assignment of a 10 percent evaluation 
for each such major joint or group of minor joints affected 
by limitation of motion) were applicable, only a 10 percent 
rating would be assignable.  

The Board also notes that, even assuming that the veteran has 
arthritis of the left foot, a separate 10 percent rating for 
arthritis in addition to the currently assigned 10 percent 
rating for left hallux valgus would not be warranted.  In 
this case, any symptomatology resulting from arthritis is 
contemplated as part of hallux valgus.  Thus, a separate 
rating, in addition to that assigned for hallux valgus 
because of arthritis would constitute pyramiding.  38 C.F.R. 
§ 4.14. 

After a careful review of the medical evidence of record and 
all potentially applicable diagnostic codes, the Board 
determines that there is no basis for assignment of an 
initial schedular evaluation in excess of the current 10 
percent for residuals of a left bunionectomy.  The veteran is 
currently receiving the highest available rating for his left 
foot disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5280, the most appropriate rating code, which specifically 
addresses diagnoses of hallux valgus, and a higher initial 
evaluation under no other diagnostic code is warranted.  
Since the current disability evaluation is commensurate with 
the greatest degree of disability shown since the effective 
date of the grant of service connection, a staged rating, 
pursuant to Fenderson, is not warranted.  

The Board also has considered whether the record presents a 
basis for assignment an increased rating in this case on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  
However, the criteria for invoking the procedures set forth 
in that regulation are not met.  The Board acknowledges the 
veteran's complaints of left foot pain; however, those 
complaints have been considered in assigning the current 10 
percent rating.  Even considering functional loss due to 
pain, it has not been shown by the competent, credible 
evidence of record that the veteran's service-connected left 
foot condition, alone, has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization, or that the disability otherwise presents 
such an exceptional or unusual disability picture as to 
render application of the normal schedular rating criteria 
impractical.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to refer or 
remand the claim for compliance with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the claim for a higher initial 
evaluation for left foot disability must be denied.  In 
reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial evaluation in excess of 10 percent for 
bunionectomies, left foot, is denied. 



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

